UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1495


HELEN RAMSEY,

             Plaintiff - Appellant,

             v.

BRANCH BANKING AND TRUST COMPANY; KAREN J. GLASCOCK;
CAROL F. ORDESS,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cv-00165-MHL)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen Ramsey, Appellant Pro Se. Alan Durrum Wingfield, TROUTMAN SANDERS,
LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Helen Ramsey appeals the district court’s order granting Defendants’ motion to

dismiss and dismissing her fraud claim as barred by the statute of limitations. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Ramsey v. Branch Banking & Tr. Co., No. 3:15-cv-00165-

MHL (E.D. Va. Mar. 20, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2